                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DA TE FILED: / J'1A ( l- ro


 DOMINGO S. MARTINS DE MELO,
 individually and on behalf of others similarly
 situated; NUVIANA LEBOWITZ,
 individually and on behalf of others similarly
 situated,
                                                                   19-CV-8872 (RA)
                                 Plaintiffs,
                                                                       ORDER
                         V.

 JOHN L. LOEB, JR. ASSOCIATES, INC.,
 doing business as JOHN L. LOEB JR.;
 JOHN LANGELOTH LOEB JR.; SHARON
 HANDLER LOEB,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

         On December 6, 2019, the parties agreed to extend Defendants' time to respond to the

complaint until January 3, 2020. See Dkt. 13. To date, however, Defendants have not appeared

or responded to the complaint.

         Accordingly, no later than January 27, 2020, Defendants shall file their response to the

complaint. In the event that Defendants do not do so, Plaintiffs shall inform the Court whether

they intend to move for a default judgment.

SO ORDERED.
Dated:      January 21, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
